FILED 

                                                                      OCTOBER 22, 2015 

                                                                   In the Office of the Clerk of Court 

                                                                 W A State Court of Appeals, Division III 





            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                               DIVISION THREE 


STATE OF WASHINGTON,                           )
                                               )         No. 32553-9-111
                       Respondent,             )
                                               )
       v.                                      )
                                               )
SUSAN JAYNE LASTER,                            )         UNPUBLISHED OPINION
                                               )
                       Appellant.              )
                                               )


       FEARING, J. -    Susan Laster appeals her conviction for resisting arrest. She also

contends that the trial court erred when imposing a mental health evaluation as a

condition to probation. We affirm both her conviction and sentence.

                                           FACTS

       Sixty-four-year-old Susan Laster dwelled with her dog Sarah in a truck on Clark

Street, in Republic. Laster stored all of her possessions in the truck or an attached trailer.

A Republic ordinance prohibited the parking of a car for more than twelve consecutive

hours in designated zones. Laster parked her truck and trailer in front of Anderson's
No. 32553-9-III
State v. Laster


Grocery in violation of the city ordinance.

       On five occasions, Republic Police Chief Jan Lewis instructed Susan Laster to

move her truck from the front of the grocery store. Laster ignored Chief Lewis' demand.

She also declined Lewis' offer to fill the truck with gas with city funds. The truck's

battery died and its radiator fluid bled from the truck. Laster rejected the assistance of a

mechanic sent by a local church. The truck languished in front of Anderson's Grocery.

Laster received a parking ticket.

       During a frozen early morning, Susan Laster shuffled down a Republic main street

to earn $5 by shoveling snow. Sarah remained in the truck. City Police Chief Jan Lewis,

Officer Matthew Beard, Officer Loren Culp, and a tow truck driver with his truck went to

Laster's truck and trailer with the intent of impounding the vehicles. Officer Culp wore a

body camera. Chief Lewis knew that Laster pawned many firearms, but believed Laster

might still possess a pistol. Laster saw lights near her truck and returned to her wheeled

home. Culp blocked traffic for the tow truck operator, while Chief Lewis and Officer

Beard hindered Laster.

       The tow truck reversed toward Susan Laster's truck, at which time Laster

screamed. Officer Matthew Beard testified at trial:

               [Laster] was very agitated, was screaming that we were going to kill
       her dog. And Chief Lewis tried to explain to her that we were not going to
       kill her dog and as soon as the vehicle was loaded we would retrieve the
       animal for her.


                                              2

No. 32553-9-II1
State v. Laster


Report of Proceedings (RP) at 87. Laster struck Chief Jan Lewis on the shoulder. Lewis

infonned Laster that she was under arrest for assault. Lewis later testified:

                A I tried to explain to Ms. Laster why we were there, what we were
        going to do, and-she kept-she started off by yelling we were there to kill
        her dog, and then she struck me.
                Q Okay. And [where] did she strike you? 

                A My shoulder. 

                Q Okay. What was your reaction to that? 

                A I advised her she shouldn't have done that because now I was 

        going to arrest her.
                Q Okay. And what was her reaction to that?
                A Not happy with it. And we-Off. Beard and I started tussling
        with her to get handcuffs on her. She resisted the whole time. And see­
        Off. Beard got kicked numerous times in-in one of his legs, and we were
        finally able to handcuff her.

RP at 63-64.

        Susan Laster kicked Matthew Beard in the leg three times. After hearing a

scream, Loren Culp triggered his body camera and ran toward the skinnish. Officer Culp

testified:

               [Laster] was struggling, trying to get away from Chief Lewis and
        Off. Beard. ... Flailing her arms around, screaming and hollering.
        Kicking her legs. Just basically trying to get away.

RP at 106.

        Chief Jan Lewis and Officer Matthew Beard grabbed opposite arms of Susan

Laster. The two men handcuffed Laster. Laster continued to flail and kick. When

Lewis, Beard, and Loren Culp sought to seat Laster in a patrol vehicle, Laster distended

her legs so that she could not fit into the vehicle. The officers next strived to consign

                                              3

No. 32553-9-111
State v. Laster


Laster into a larger truck. Laster grew limp. Laster screamed she would not leave

without a matron. The three officers eventually landed Laster into a police van, which

transported her to jail. The Republic officers spent ten minutes struggling to place Laster

into a vehicle.

       During impound of the truck, Officers Loren Culp and Matthew Beard inventoried

Susan Laster's belongings. Beard found a loaded .22 pistol near the driver's seat.

                                      PROCEDURE

       The State of Washington charged Susan Laster with two counts of third degree

assault and one count of resisting arrest. The State later amended the charges to include

one count of unlawful carrying a loaded pistol in a vehicle.

       In jail, Susan Laster refused water and food because she suspected both to be

poisoned. Ron Casebeer, a mental health professional evaluated Laster. Casebeer

concluded that Laster showed signs of mental illness, including paranoia.

       The trial court ordered Eastern State Hospital to evaluate Susan Laster's

competency to stand trial. Eastern State Hospital issued a report that found Laster

competent to stand trial. A psychologist at the state hospital diagnosed Laster, however,

as having a "Personality Disorder, Not Otherwise Specified with Borderline and

Schizotypal Traits." Clerk's Papers (CP) at 24.




                                             4

No. 32553·9·111
State v. Laster


       During trial, Chief Jan Lewis, Officer Matthew Beard, and Officer Loren Culp

testified for the prosecution. When testifying, each officer described Susan Laster's

conduct as "resisting." Laster did not object to the testimony.

       The trial court admitted as an exhibit the video from Officer Culp's body camera

and permitted the playing of the video to the jury. When the video begins, Susan Laster

is already in handcuffs. During the video, Laster screams wildly, while the three officers

oscillate between trying to calm Laster and lifting her into a vehicle.

       After the State's case-in-chief, the court dismissed the unlawful weapons charge

because the State presented no evidence that Laster lacked a concealed weapons permit.

       Susan Laster testified in her own defense. Laster denied hitting Chief Jan Lewis

and declared:

              they were coming at me. 1 put my hand out. 1 did touch him on the
       shoulder. . .. It was just a defense thing. Yes[, the right hand]. It's just to
       stop him.

RP at 131. Laster admitted to struggling with the officers, but repudiated that she tried to

escape from their clutch. Laster also denied kicking Officer Beard.

       Susan Laster believed the officers conspired to arrest her. She explained to the



              They were intent on arresting me. 1 had no idea what they were
       going to do with my dog. And they had planned it. I knew that. And I
       wasn't going to cooperate with them.

RP at 133. When asked by the prosecution why she did not willingly enter the patrol car,

                                              5

No. 32553-9-111
State v. Laster


Laster responded:

              1 had my hands behind my back, 1 had two coats on. 1 had been
       arrested for no reason. 1 had three guys on me. 1 didn't know where they
       were going to take me. This is a small town, and I'm not liked very much
       here.

RP at 139.

       During closing argument, Susan Laster did not argue that her arrest was unlawful.

Laster contended that she did not intend to elude arrest. Her counsel told the jury:

              That's where we start coming into the issue with regard to resisting
      arrest. And we have to take a look at the definitions there. And again,
      we're talking about words. And you look at No. 12, which is the elements.
              Again, the act has to be an intent, and it has to be one of two things:
      either preventing the arrest from occurring, or attempting to prevent the
      arrest from occurring.
              So how do you prevent an arrest from occurring? You can tum and
      run-an officer who's out of shape and can't keep up with you. You can
      hide someplace. You've prevented your arrest.
              How do you attempt? Same situation. Say, you start running. But
      the officer's in good shape. And maybe you slip and fall, and he gets you.
      You attempted to prevent the arrest.
              Now, the two officers have come up the street, the chief says, "You
      struck me; you're under arrest for third degree assault." That's before the
      video starts. The arrest has occurred. How has she attempted to prevent an
      arrest? How had she prevented an arrest? She's already been arrested.
              And that's why the video doesn't count. Anything that has
      happened after that has nothing to do with whether or not she was arrested
      [prior to any resistance, as the officers had already succeeded in
      handcuffing her.]

RP at 207.

      The trial court instructed the jury on the charge of resisting arrest:




                                             6

No. 32553-9-111
State v. Laster


              A person commits the crime of resisting arrest when he or she
       intentionally prevents or attempts to prevent a peace officer from lawfully
       arresting him or her.

              To convict the defendant of the crime of resisting arrest, each of the
       following elements of the crime must be proved beyond a reasonable doubt:
              1) That on or about the 7th day of February, 2013, the defendant
       prevented or attempted to prevent a peace officer from arresting her; 

              2) That the defendant acted intentionally; 

              3) That the arrest or attempt to arrest was lawful; and 

              4) That any of these acts occurred in the State of Washington. 


CP at 110-11; accord 11A WASHINGTON PRACTICE: WASHINGTON PATTERN JURY

INSTRUCTIONS: CRIMINAL §§ 120.05, 120.06 (3d ed. 2008) (WPIC). The trial court did

not direct the jury to determine whether Laster's arrest was lawful. Susan Laster did not

request such an instruction. The court defined "assault" in a jury instruction as:

              An assault is an intentional touching or striking of another person,
       with unlawful force, that is harmful or offensive regardless of whether any
       physical injury is done to the person. A touching or striking is offensive if
       the touching or striking would offend an ordinary person who is not unduly
       sensitive.

CP at 108.

       During deliberations, the jury asked the trial court:

             When does an arrest start and when does it end[?] When the cuffs
       go on? When they are in the car? Or when she's in jail?

RP at 218. Defense counsel recommended furnishing the jury with a supplemental

instruction that would define "arrest." The court rejected the suggestion and told the jury

to refer to the existing instructions. An undeterred jury then asked: "If an officer arrests a


                                              7

No. 32553-9-II1
State v. Laster


person, is he liable to rescind the charge and arrest[?]" RP at 221. The trial court again

directed the jury to refer to the existing instructions.

       The jury found Susan Laster guilty of resisting arrest. The jury failed to render

unanimous verdicts on the two charges of third degree assault.

       The trial court sentenced Susan Laster to ninety days in jail with seventy-five days

suspended contingent on Laster complying with the conditions of her probation. One

probation condition required Laster to procure a mental health evaluation from a state

licensed mental health professional, file a copy of the evaluation within thirty days, begin

any recommended treatment or education within sixty days, and file proof of timely

enrollment and completion. The trial court did not cite any statute as a,basis for imposing

this condition.

       During sentencing, the trial court noted the officers' "remarkable patience" in

responding to Susan Laster's "profound anger." RP at 247. The court addressed Laster:

              I like to view it as an opportunity, a way to break this impasse, here,
       and let you go on living in this community but without all these problems.

RP at 248.

                                   LA W AND ANALYSIS

       On appeal, Susan Laster contends: (1) insufficient evidence supports her

conviction for resisting arrest, (2) the trial court failed to instruct the jury on determining

whether Laster's arrest underlying her conviction for resisting arrest was lawful, (3) the


                                               8

No. 32553-9-III
State v. Laster


trial court erroneously permitted the arresting officers to use the word "resist" and to

thereby testify to an ultimate issue of fact, and (4) the trial court exceeded its sentencing

authority when it ordered her to undergo a mental health evaluation and treatment. We

reject Laster's contentions and affirm her conviction and sentence.

                                Sufficiency of the Evidence

       Susan Laster contends insufficient evidence supports her conviction for resisting

arrest. We disagree.

       Evidence is sufficient if a rational trier of fact could find each element of the crime

beyond a reasonable doubt. State v. Green, 94 Wn.2d 216,221,616 P.2d 628 (1980).

Both direct and indirect evidence may support the jury's verdict. State v. Brooks, 45 Wn.

App. 824, 826, 727 P.2d 988 (1986). This court draws all reasonable inferences in favor

of the State. State v. Partin, 88 Wn.2d 899,906-07,567 P.2d 1136 (1977). Only the trier

of fact weighs the evidence and judges the credibility of witnesses. State v. Carver, 113

Wn.2d 591, 604, 789 P.2d 306, 781 P.2d 1308 (1989).

       Susan Laster was convicted of resisting arrest in violation ofRCW 9A.76.040,

which provides: "A person is guilty of resisting arrest ifhe or she intentionally prevents

or attempts to prevent a peace officer from lawfully arresting him or her." RCW

9A.76.040(1) (emphasis added). Laster challenges two elements of her conviction for

insufficient evidence: intent and the lawfulness of the underlying arrest.

       "A person acts with intent or intentionally when he or she acts with the objective

                                              9

No. 32553-9-III
State v. Laster


or purpose to accomplish a result which constitutes a crime." RCW 9A.08.010(l)(a).

Susan Laster posits that she intended to stop officers from harming her dog and truck and

to protect herself by asking for a matron. Her argument falsely assumes that an act can

be motivated by only one or two objectives. Regardless of her underlying or mixed

motives, sufficient evidence supports the jury's finding that Laster intended to prevent

her arrest. Laster testified that she "wasn't going to cooperate" with the officers. RP at

133. Officer Loren Culp described Laster as struggling, flailing her arms, kicking her

legs, and attempting to free herself before Officer Matthew Beard and Chief Jan Lewis

handcuffed her. A rational trier of fact could have found an intent to prevent arrest.

       Insertion of the word "lawful" in RCW 9A.76.040(l) prevents the State from

prosecuting one who used force to prevent an unlawful arrest. State v. Goree, 36 Wn.

App. 205, 209, 673 P.2d 194 (1983); State v. Hoffman, 35 Wn. App. 13, 18,664 P.2d

1259 (1983). Therefore, we must address the lawfulness of Susan Laster's arrest.

      A law enforcement officer may arrest a citizen on probable cause to believe that

the citizen has committed a crime. RCW 10.31.100. Chief Jan Lewis arrested Susan

Laster based on his belief that she committed third degree assault against him. RCW

9A.36.031(1)(g) defines third degree assault and provides in part:

             A person is gUilty of assault in the third degree if he or she, under
      circumstances not amounting to assault in the first or second degree ...
      [a]ssaults a law enforcement officer or other employee of a law
      enforcement agency who was performing his or her official duties at the
      time of the assault.

                                             10 

No. 32553-9-II1
State v. Laster



The primary purpose of the statute is to prohibit assaultive behavior which interferes with

the custodian's lawful obligations to ensure a peaceful and orderly custody. State v.

Goree, 36 Wn. App. at 209 (1983); State v. Jury, 19 Wn. App. 256, 269, 576 P.2d 1302

(1978).

       "Assault" is not defined in the criminal code. Common law, not the criminal code,

supplies several definitions of assault. State v. Wilson, 125 Wn.2d 212, 217-18,883 P.2d

320 (1994). One of these definitions is '" putting another in apprehension of harm

whether or not the actor intends to inflict or is capable of inflicting that harm.'" Wilson,

125 Wn.2d at 218 (quoting State v. Bland, 71 Wn. App. 345, 353,860 P.2d 1046 (1993».

A touching may also be unlawful because it was neither legally consented to nor

otherwise privileged and was either harmful or offensive. State v. Jarvis, 160 Wn. App.

111, 118,246 P.3d 1280 (2011); State v. Thomas, 98 Wn. App. 422, 424, 989 P.2d 612

(1999).

       Susan Laster struck Chief Jan Lewis on his shoulder before Lewis stated she was

under arrest. The State presented no evidence that the touching harmed Chief Lewis.

Nevertheless, when assessing the evidence in a light most propitious to the prosecution,

Lewis had reason to consider the touching offensive. Therefore, the facts presented at

trial support the jury's finding that the arrest of Susan Laster for third degree assault was

lawful. Since some facts support the verdict, this court does not question the validity or


                                              11 

No. 32553 M 9-II1
State v. Laster


wisdom of prosecuting a sixty-fourMyearMold mentally ill, homeless woman who hits a

police officer on the shoulder because of a misguided concern about the safety of a dog

who could be her only companion.

       Susan Laster emphasizes her lack of conviction on each charge of assaulting a

police officer. She may suggest that these State deficiencies conclusively establish that

law enforcement officers lacked probable cause to arrest her for assault and it follows that

she could not be prosecuted and convicted of resisting arrest. Nevertheless, an absence of

a conviction on a charge does not prove an absence of probable cause to arrest for that

charge. A police officer need not establish proof beyond a reasonable doubt to hold

probable cause.

       Susan Laster fails to concede that the jury did not acquit on the two charges of

assault. The jury instead did not reach a verdict on those charges. A hung jury does not

preclude retrial. State v. Russell, 101 Wn.2d 349, 351, 678 P.2d 332 (1984). A later jury

could still find Laster guilty of assaUlting the officers.

       Susan Laster mentions in her briefing a person's right to resist an unlawful arrest.

A person may resist an unlawful arrest only if necessary to prevent injury, and the

resistance must be proportional to the goal of preventing injury. State v. Hornaday, 105

Wn.2d 120,131,713 P.2d 71 (1986); State v. Mann, 157 Wn. App. 428, 438, 237 P.3d

966 (2010). The use of force to prevent even an unlawful arrest that threatens only a loss

of freedom is not reasonable. State v. Goree, 36 Wn. App. at 209 (1983). Susan Laster

                                               12 

No. 32553-9-III
State v. Laster


did not argue at trial that she resisted an unlawful arrest. Facts do not support this

defense.

                                  Lack of Jury Instruction

       A jury found Susan Laster guilty of resisting arrest in violation of RCW

9A.76.040(1), which reads: "A person is guilty of resisting arrest ifhe or she

intentionally prevents or attempts to prevent a peace officer from lawfully arresting him

or her." The trial court instructed the jury on the elements of resisting arrest. One of

those elements is "the arrest or attempt to arrest was lawful." CP at 111. The jury

instruction followed the language encouraged by WPIC 120.06. Susan Laster contends

the trial court should have delivered an additional instruction directing the jury on how to

judge whether the arrest underlying her conviction for resisting arrest was lawful. WPIC

120.07 proposes such an instruction. WPIC 120.07 reads, in part:

               An arrest is [also} lawful if the arresting officer had probable cause
       to believe that the person arrested had committed the crime of (name of
       crime) [in the officer's presence]. "Probable cause" means facts that would
       cause a reasonably cautious officer to believe that the person had
       committed that crime. In determining whether the facts known to the
       officer justified this belief, you may take into account the officer's
       experience and expertise.

(Emphasis added.)

       Susan Laster did not request WPIC 120.07 at trial. She argues instead that she

challenged the incomplete instructions when her counsel requested a supplemental

instruction defining "arrest" when the jury asked its first question. This argument fails


                                             13 

No. 32553-9-111
State v. Laster


for two reasons. First, a party must notify the trial court of a claimed instructional error

before the charge to the jury. Riblet v. Ideal Cement Co., 57 Wn.2d 619,624,358 P.2d

975 (1961); Johnson v. Howard, 45 Wn.2d 433,449,275 P.2d 736 (1954). Second, the

late request did not seek an instruction on when an arrest was lawful, but rather what

police action constituted an arrest.

       Susan Laster forwards two other contentions to obtain appellate review of her

second assigned error in the event we conclude she failed to properly preserve the error at

trial. First, she argues the error comprises manifest constitutional error. Second, she

contends her trial counsel was ineffective by not seeking the additional jury instruction.

We address these twin contentions in such order and reject both.

       Under RAP 2.5(a), an appellate court may decline to hear assignments of error not

raised before the trial court. One exception to this declination rule is a party's assertion

of "manifest error affecting a constitutional right." RAP 2.5(a)(3). Under this exception,

an appellant must demonstrate (1) the error is manifest and (2) the error is truly of

constitutional dimension. State v. O'Hara, 167 Wn.2d 91,98,217 P.3d 756 (2009).

       Washington courts have announced differing formulations for "manifest error."

One articulation is that the error is one "truly of constitutional magnitude." State v. Scott,

110 Wn.2d 682, 688, 757 P .2d 492 (1988). Another test is whether the alleged error

actually affected the defendant's rights. A showing of actual prejudice makes the error

"manifest," allowing appellate review. State v. O'Hara, 167 Wn.2d at 99 (2009).

                                              14 

No. 32553-9-III
State v. Laster


       Susan Laster contends that a "to-convict" jury instruction violates due process if it

permits conviction absent proof of each element of a charged offense. We agree, but the

argument fails in this appeal, because the trial court's instruction listed each element of

the crime of resisting arrest, including the element of a lawful arrest. The gist of Laster's

argument is something different than the failure to itemize each element of the crime.

Her claimed error is that of not defining some of the words in one of the elements.

       Susan Laster advances no decision in which a court held that a failure to define a

term or phrase in a "to-convict" instruction violates the defendant's due process rights.

We do not consider conclusory arguments that are unsupported by citation to authority.

Joy v. Dep 't ofLabor & Indus., 170 Wn. App. 614, 629, 285 P.3d 187 (2012), review

denied, 176 Wn.2d 1021,297 P.3d 708 (2013). An error not supported by citation is not

obvious error and thus not manifest constitutional error.

       Susan Laster never argued to the jury that she was unlawfully arrested. Her

defense was that she did not resist arrest. She emphasized that she could not resist arrest

when she took no physical action until after her arrest. Thus, she cannot establish any

harm by the failure to give an instruction circumscribing a lawful arrest.

       Susan Laster cites City ofTacoma v. Nekeferoff, 10 Wn. App. 101,516 P.2d 1048

(1973) for the proposition that the jury must be instructed on what constitutes a lawful

arrest and what a defendant's rights are in resisting an unlawful arrest. Nevertheless,

such an instruction was important in Nekeferoffbecause the defendants interposed the

                                             15 

No. 32553-9-111
State v. Laster


defense of unlawful arrest. While Laster believed her arrest to be the result of a spiteful

conspiracy, she did not contend at trial that the arrest was unlawful.

       Susan Laster briefly asserts that defense counsel was ineffective for not

requesting further instruction on the meaning of "lawful." A claim of ineffective

assistance of counsel requires a showing that (1) counsel's performance was deficient and

(2) the deficient performance prejudiced the defendant. State v. Thomas, 109 Wn.2d 222,

225-26,743 P.2d 816 (1987). To rebut the strong presumption that counsel's

performance was effective, the defendant bears the burden of establishing the absence of

any conceivable legitimate tactic explaining counsel's performance. State v. Hamilton,

179 Wn. App. 870, 879-80, 320 P.3d 142 (2014). Further instruction on the meaning of

"lawful" may have harmfully highlighted Laster's conflict with law enforcement. Thus, a

tactical reason existed for defense counsel to have withheld a request for the instruction.

                                    Opinion Testimony

       During trial testimony, Chief Jan Lewis, Officer Matthew Beard, and Officer

Loren Culp all uttered the word "resisting" when portraying Susan Laster's conduct. The

word "resisting" is not employed in the jury instruction's elements of the crime. The

instruction instead utilized the phrase "prevented or attempted to prevent a peace officer

from arresting her." CP at 111. Nevertheless, the crime's label is "resisting arrest." CP

at 110-11.

       Susan Laster contends that the trial court permitted the arresting officers to testify

                                             16 

No. 32553-9-III
State v. Laster


to ultimate issues of fact or conclusions of law by mouthing the term "resisting."

According to Laster, the testimony, in turn, invaded the province of the jury. Laster

argues use of the word "resisting" was tantamount to testifYing that she was guilty of a

cnme.

         Susan Laster did not object to the officers' testimony during trial. Therefore, the

State argues that Laster failed to preserve this issue for review and that any error was

harmless. Laster argues that allowing the testimony constituted manifest constitutional

error.

         We have already outlined a manifest constitutional error analysis. The appellate

court may refuse to review any claim of error that was not raised in the trial court. RAP

2.5(a). However, a manifest error affecting a constitutional right may be raised for the

first time on appeal. RAP 2.5(a)(3). Our Supreme Court has ruled that admission of

witness opinion testimony on an ultimate fact, without objection, is not automatically

reviewable as a manifest constitutional error. State v. Kirkman, 159 Wn.2d 918, 936, 155

P.3d 125 (2007). To be manifest, the testimony must be an explicit or nearly explicit

opinion on a victim's credibility or the defendant's guilt. State v. King, 167 Wn.2d 324,

332,219 P.3d 642 (2009).

         Susan Laster cites to State v. Quaale, 182 Wn.2d 191,340 P.3d 213 (2014). In

Quaale, a drunk driving prosecution, a trooper testified over defense counsel's objection

that he had "no doubt [the defendant] was impaired." 182 Wn.2d at 195. Quaale is

                                              17 

No. 32553-9-111
State v. Laster


readily distinguishable on the ground that the issue was preserved for appeal because of

the contemporaneous objection. Also, the trooper's opinion addressed the core issue of

whether Quaale drove while under the influence of alcohol, the only disputed element of

the crime.

       In the case on appeal, Susan Laster admitted to not cooperating. An officer's body

camera video showed Laster's recalcitrance. Whether she resisted was not the issue at

trial. Instead, Laster asserted a defense that she was already safely in police custody at

the time of her resistance. The core issue was whether Laster was already under arrest.

Assuming the testimony constituted error, the evidence was harmless and did not

constitute manifest error.

                         Mental Health Evaluation and Treatment

       Susan Laster last contends the trial court committed error when it ordered her to

undergo a mental health evaluation and treatment. Laster argues that the trial court

exceeded its statutory authority under RCW 9.94B.080, a section of the Sentencing

Reform Act of 1981, ch. 9.94A RCW that reads:

               The court may order an offender whose sentence includes
       community placement or community supervision to undergo a mental status
       evaluation and to participate in available outpatient mental health treatment,
       if the court finds that reasonable grounds exist to believe that the offender
       is a mentally ill person as defined in RCW 71.24.025, and that this
       condition is likely to have influenced the offense. An order requiring
       mental status evaluation or treatment must be based on a presentence report
       and, if applicable, mental status evaluations that have been filed with the
       court to determine the offender's competency or eligibility for a defense of

                                             18
No. 32553-9-III
State v. Laster


       insanity. The court may order additional evaluations at a later date if
       deemed appropriate.

       Susan Laster's evaluation ofRCW 9.94B.080 is misplaced. The trial court did not

order Laster to undergo a mental health evaluation and treatment under that statute.

Laster was found guilty of a misdemeanor, not a felony. The Sentencing Reform Act,

including RCW 9.94B.080, applies only to felonies and does not operate to limit the

traditional discretion that courts have when sentencing a misdemeanor offender. Harris

v. Charles, 171 Wn.2d 455,465,256 P.3d 328 (2011).

       Courts possess wide discretion when setting probation conditions for

misdemeanors. State v. Deskins, 180 Wn.2d 68, 78,322 P.3d 780 (2014). Misdemeanor

sentencing courts have the discretion to issue suspended sentences or to impose sentences

and conditions with carrot-and-stickincentives to promote rehabilitation, a goal of

misdemeanor sentencing. Harris v. Charles, 171 Wn.2d at 465 (2011); Wahleithner v.

Thompson, 134 Wn. App. 931, 941,143 P.3d 321 (2006).

       The trial court did not abuse its discretion. Susan Laster refused water and food in

jail on the fear both were poisoned. A psychologist diagnosed Laster with a personality

disorder with borderline and schizotypal traits. Laster, when testifying, referenced her

struggles with the community.

                                     CONCLUSION

       We affirm Susan Laster's conviction for resisting arrest and her sentence.


                                            19
No. 32553-9-III
State v. Laster


      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR: 





      BroWn, A.CJ.Q




                                           20